Case: 16-10552       Date Filed: 02/05/2018       Page: 1 of 3


                                                                                  [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 16-10552
                               ________________________

                         D.C. Docket No. 1:03-cv-22046-KMW

JUAN A. SALINAS,
LUCILA FUENTES,

                                                                       Plaintiffs-Appellants,

                                            versus

SUE ANN RAMSEY,
HILDA RAMSEY,

                                                                     Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                     (February 5, 2018)

Before WILLIAM PRYOR and MARTIN, Circuit Judges, and DUFFEY,∗ District
Judge.

MARTIN, Circuit Judge:


       ∗
        Honorable William S. Duffey, Jr., United States District Judge for the Northern District
of Georgia, sitting by designation.
                Case: 16-10552       Date Filed: 02/05/2018      Page: 2 of 3


       Last year our panel heard the appeal of Juan Salinas and Lucila Fuentes,

who sought and were denied post-judgment discovery by the District Court in

relation to a 10-year-old judgment they got in that court. See Salinas v. Ramsey,

858 F.3d 1360, 1360 (11th Cir. 2017). The District Court denied the discovery

motion as untimely, holding that post-judgment discovery was barred by the 5-year

limitations period established in Fla. Stat. § 95.11(2)(a).1 Id. In so holding, the

District Court relied on this Court’s decision in Balfour Beatty Bahamas, Ltd. v.

Bush, 170 F.3d 1048 (11th Cir. 1999), which in turn relied on decisions from

Florida’s intermediate courts of appeal, particularly Kiesel v. Graham, 388 So. 2d
594 (Fla. 1st DCA 1980). See Salinas, 858 F.3d at 1360; Balfour, 170 F.3d at

1050–51.

       Since Balfour issued, however, developments in the Florida courts caused us

to have “substantial doubt” about whether Fla. Stat. § 95.11(2)(a) is the appropriate

limitations period to be applied to post-judgment discovery. See Salinas, 858 F.3d

at 1361–62 (discussing inconsistent decisions from Florida’s intermediate courts of

appeal). For that reason we certified to the Florida Supreme Court the question of

which limitations period applies. See id. at 1362. That Court has kindly assisted

us and told us the following: Under Florida law, post-judgment discovery for the


       1
         “The procedure on execution—and in proceedings supplementary to and in aid of
judgment or execution—must accord with the procedure of the state where the court is located,
but a federal statute governs to the extent it applies.” Fed. R. Civ. P. 69(a)(1).
                                               2
                Case: 16-10552      Date Filed: 02/05/2018      Page: 3 of 3


purpose of collecting a federal money judgment issued by a federal court in Florida

“is permitted for a period of twenty years from the date the judgment was entered.”

See Salinas v. Ramsey, No. SC17-823, 2018 WL 549183, at *1 (Fla. Jan. 25,

2018). The Florida Supreme Court also explained that “post-judgment discovery is

not an ‘action,’ and section 95.11 does not establish when it must begin.” Id. at *3.

That being the case, post-judgment discovery “is appropriate as long as the

judgment is enforceable,” which under Florida law is for twenty years. Id.

       With the benefit of the guidance from Florida’s highest court, we now know

that Mr. Salinas and Ms. Fuentes’s motion to compel post-judgment discovery was

timely. 2 See 28 U.S.C. § 1962 (requiring federal court judgments to be treated like

judgments awarded in courts of the state where the federal court is located). We

remand to the District Court for proceedings consistent with this ruling.

REVERSED AND REMANDED.




       2
        Because the Florida Supreme Court’s decision undermines our interpretation of Florida
law in Balfour, it is no longer binding in this Circuit. See EmbroidMe.com, Inc. v. Travelers
Prop. Cas. Co. of Am., 845 F.3d 1099, 1105 (11th Cir. 2017).
                                              3